IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DEBORAH ZIELINSKI, individually and
as trustee for next-of-kin of ROBERT
ZIELINSKI, deceased,

Plaintiff Case No. 2:18-cev-05113-JDW
Vv.
MEGA MANUFACTURING, INC.,, et al.,

Defendants

 

 

ORDER
AND NOW, this 26th day of November, 2019, upon consideration of third party Falls
Township’s Motion for a Protective Order, and for the reasons set forth in the Court’s
accompanying Memorandum, it is ORDERED that Falls Township’s Motion for a Protective
Order (ECF No. 34) is DENIED.
It is FURTHER ORDERED, pursuant to Fed. R. Civ. P. 26(c), as follows:
1. Falls Township shall produce documents responsive to the subpoena that it received
from Econo Lift in this action on or before December 6, 2019;
2. If Falls Township determines that any document responsive to the subpoena falls
within the scope of Pennsylvania’s Criminal History Record Information Act (““CHRIA”), 18
Pa.C.S.A. § 9106, then Falls Township may mark such document confidential by placing a legend
on each page of the document that reads “Confidential—Subject To Protective Order”;
3. Any Party that receives any document that Falls Township marks as confidential in

accordance with Paragraph 2 of this Order may use such document only for purposes of this
litigation and may not disclose the document publicly or to any third party other than experts or
other individuals employed specifically for purposes of prosecuting or defending this action;

4. Any Party that disagrees with Falls Township’s designation of a document as
confidential shall alert Falls Township to the objection. The Parties shall then have 14 days to
confer in an attempt to resolve the dispute. At the conclusion of those 14 days, if the Parties have
not reached an agreement, then the Party challenging the designation has 7 days to file a motion
challenging the designation. A Party’s failure to file a motion will constitute a waiver of its
challenge. At all times, the burden will remain on Falls Township to demonstrate that CHRIA
applies to the document at issue and that the document should therefore be maintained as
confidential; and

5. Nothing in this Order, nor the designation of any document as confidential

pursuant to this Order, authorizes any Party to file a document under seal.

BY THE COURT:

/s/ Joshua D. Wolson
JOSHUA D. WOLSON, J.
